DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 07, 2017 has been entered. Claims 1, 18, 20-21, 23-25, 35, 37-38, 40-42, 44 have been amended. Claims 1-51 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-51 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Hunt (U.S Pub # 20030023617).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 18-19, 22, 26, 35-36, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617).
With regards to claim 1, Cotner discloses a method for performing operations on large objects (LOBs) in a distributed database system that includes at least a client and one or more database servers, the method comprising:
receiving a query from the client for accessing a column of at least a second portion of the distributed database wherein the column comprises a LOB, and the distributed database is distributed as at least a first portion of the distributed database and the at least the second portion of the distributed database ([0035] dynamic processing of a fetch query in a server database system. The server database system is coupled to a database adapted to store LOB values. [0046-0047] query the server database system where columns contain LOB data) ([0052] It will be appreciated that the collection of tables 120 may be included collectively as a single database, and that the database may be stored in the memory 108, or alternatively may be stored in memories of a plurality of distributed data processing systems (not depicted) which may be interconnected by a network).
Cotner does not appear to disclose however Gollapudi discloses:
in response to receipt of the query, creating a remote LOB locator for the LOB for the client, at least by adding database links corresponding to one or more remote database servers to a local LOB locator, wherein the local LOB locator points to a location at which the LOB is stored in the at least the second portion ([0036-0037] a first server receives a request to access a complex database object that is not situated at the first server. The first server translates the request to a remote mapped request, and transmits the remote mapped request to a second server. When the first server receives data in response to the remote mapped request, it detects whether the received data includes a reference to a nested object. If the first server detects a reference to a nested object, then the first server modifies the received data by replacing the reference with a virtual reference to the nested object. The first server also stores mapping data the associates the virtual reference with the reference and an “associated server” that is capable of resolving the reference. [0038] by associating the virtual reference with a server that is capable of resolving the reference, the mapping data provides, at the first server, a “location awareness” of the reference. In other words, the first server knows which other server the first server can send a request to in order to access the object associated with the reference. The first server then forwards the modified data to the requestor. In this case, a virtual reference is created for the client that acts as a remote LOB locator. This virtual reference is associated with the reference on the second server that acts as a local LOB locator. In addition, the “associated server” acts as a database link as the first server can request access from the associated server. [0040] it is further desirable to enable these optimizations at each link when a remotely located nested object is being indirectly accessed through a series of servers); 
after sending the remote LOB locator to the client, receiving a request from the client for performing an operation that accesses data in the column, the request comprising the remote LOB locator and the operation directed to the LOB in the column ([0062, 0069] once client has received the virtual reference to the nested object, client may request access to nested object 360 using the reference);
forwarding the request to the at least the second portion of the distributed database based at least in part on the remote LOB locator ([0037-0038] forward the modified data to the requestor based on a virtual reference with an “associated server”. Where the “associated server” is the second server the virtual reference (e.g., remote lob locator) references); and
performing the operation that accesses the data in the column for the LOB stored in the at least the second portion of the distributed database ([0050] client processes the data based on the forwarded data).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner by the access system of Gollapudi to access a remote object from a second server.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a client to attempt to access a complex database object situated at a remote server (Gollapudi [0021]).
	Hunt discloses:
	adding a database link count, the database link count specifies a number of one or more database links added to the local locator, the database link count indicating a number of database links included in the remote locator ([0032] reference pointer keeping track of the number of database connection objects).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object systems of Cotner and Gollapudi by the system of Hunt to keep track of a number of database connection objects.
	One of ordinary skill in the art would have been motivated to make this modification in order to encapsulate interactions between a database application and a database a database through database connection objects (Hunt [0004]).
	Claims 18 and 35 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Cotner further discloses:
wherein the one or more database servers comprise a local database server, a remote database server on which the LOB is stored, and one or more additional remote database servers, the remote LOB locator further comprises one or more additional database links that respectively connect the local database server hosting the at least the first portion of the distributed database to the remote database server through the one or more additional remote database servers that respectively host at least a respective portion of the distributed database, each of the one or more additional database links is respectively associated with each of the one or more additional remote database servers and is appended to the local LOB locator, and the at least the first portion or the at least the second portion comprises the distributed database in its entirety or a smaller partition of the distributed database ([0037] the collection of tables 120 may be included collectively as a single database, and that the database may be stored in the memory 108, or alternatively may be stored in memories of a plurality of distributed data processing systems (not depicted) which may be interconnected by a network (not depicted). [0061] lob locator provides a handle flow from a server database system to the application of the client database system).
Claims 19 and 36 correspond to claim 2 and are rejected accordingly.
With regards to claim 5, Cotner further discloses:
wherein an order in which the one or more additional database links associated with the one or more additional remote database servers are appended to the local LOB locator is determined based at least in part on a plurality of connections between the one or more additional remote database servers, the local database server, and the remote database server ([0052] predefined protocols are used to link the client database system with the server database system).
Claims 22 and 39 correspond to claim 5 and are rejected accordingly.
With regards to claim 9, Cotner further discloses:
retrieving at least a portion of the LOB from the at least the second portion of the distributed database at a remote database server, wherein the one or more database servers comprise at least the remote database server ([0057] retrieve the lob data from the tables); and 
forwarding the at least the portion of the LOB and the remote LOB locator to the client ([0057] binds them for delivery to the client database system).
Claims 26 and 43 correspond to claim 9 and are rejected accordingly.
Claims 3, 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Matsui (U.S Pub # 20190220454) and Nori (U.S Pat # 5999943).
With regards to claim 3, Cotner further discloses:
forwarding the request to perform the operation from the client to the local database server that stores thereupon the at least the first portion of the distributed database ([0046] in response to the query from application 217, the client database system); 
forwarding the request to perform the operation from the local database server to the one or more additional remote database servers based at least in part on the one or more additional database links comprising the remote LOB locator ([0046] the client database system contacts the server database system. The response to the query may contain LOB data. [0061] lob locator provides a handle flow between the database servers); and 
Cotner does not disclose however Gollapudi discloses:
forwarding the request to perform the operation from the one or more additional remote database servers to a remote database server based at least in part on the database link associated with the remote database server ([0037-0038] forward based on a virtual reference to a remote database server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner by the access system of Gollapudi to access a remote object from a second server.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a client to attempt to access a complex database object situated at a remote server (Gollapudi [0021]).
Matsui discloses:
a database link count that indicate a total number of servers that are to be traversed to reach the LOB ([0243] receive an I/O access request of the large data object. [0249] number of message hops between node apparatuses to handle the I/O access requests).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt and Gollapudi by the cluster system of Matsui to keep track of nodes used to access an object.
	One of ordinary skill in the art would have been motivated to make this modification in order to store and manage a data object distributed across a group of node apparatuses (Matsui [0011]).
	Nori discloses:
wherein the operation comprises a random access to the data in the column for the LOB ([Col. 8 lines 58-67] randomly access data in the LOB).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt, Matsui and Gollapudi by the lob locator system of Nori to randomly access LOBs.
	One of ordinary skill in the art would have been motivated to make this modification in order to uniquely identify the LOB and snapshot information that identifies a particular version of the LOB ([Col. 2 lines 25-34]).
Claims 20 and 37 correspond to claim 3 and are rejected accordingly.
Claims 4, 21 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617), Matsui (U.S Pub # 20190220454), Nori (U.S Pat # 5999943) and Toohey (U.S Pat # 6418454).
With regards to claim 4, Cotner does not appear to disclose however Toohey discloses:
removing, at each of the one or more additional remote database servers, a first database link associated with a remote database server to which the request to perform the operation is being forwarded ([Col. Lines 42-53] Each LOB control structure in linked list 103 includes a pointer or locator containing the address of memory/storage location(s) for its associated temporary LOB. [Col. 4 lines 63-67] a session is created when a database application connects to a database server. Terminates when the user or the server terminates the connection [Col. 7 lines 24-30] The information in the old duration is then cleaned up. The control structure in the old duration is then removed from the linked list for the old duration (418). In addition, any index entries for the temporary LOB in the old duration index are removed (420). Finally, the contents of the data pages from the old duration are removed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt, Gollapudi, Matsui, Nori by the session system of Toohey to connect database systems with one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to maintain and track lobs in a database system (Toohey [Col. 2 lines 8-10]).
Claims 21 and 38 correspond to claim 4 and are rejected accordingly.
Claims 6, 23, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Kumar (U.S Pub # 20090037495).
With regards to claim 6, Cotner further discloses:
wherein the request to perform the operation is forwarded to the remote database server based at least in part on the order in which the one or more additional database links associated with the one or more additional remote database servers are appended to the local LOB locator ([0052] predefined protocols are used to link the client database system with the server database system).
Cotner does not disclose however Kumar discloses:
comprises an offset-based access or a random access to the LOB ([0025] implement state maintenance using a cache layer on one or more large objects).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the large object system of Cotner, Hunt and Gollapudi by the maintenance system of Kumar to perform operations on LOBs on a remote database.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform state maintenance of a large object (Kumar [0008]).
Claims 23 and 40 correspond to claim 6 and are rejected accordingly.
Claims 7, 12-13, 24, 29-30, 41, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Wang (U.S Pub # 20090024578).
With regards to claim 7, Cotner does not disclose however Wang discloses:
wherein the request to perform the operation comprises randomly updating the data for the LOB at any offset at least by performing a write operation for a provided number of characters or bytes from a location with one or more additional LOBs ([0031] update LOB data for the provided character set at a corresponding physical offset), wherein.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt, and Gollapudi by the character set system of Wang to operate on LOBs containing character sets. 
	One of ordinary skill in the art would have been motivated to make this modification in order to operate on large objects in a database (Wang [0002]).
Claims 24 and 41 correspond to claim 7 and are rejected accordingly.
With regards to claim 12, Cotner does not appear to disclose however Gollapudi discloses:
Remote and local lob locators ([0036-0038] virtual reference of a remote database server and a local mapping of the references to a lob).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner by the access system of Gollapudi to access a remote object from a second server.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a client to attempt to access a complex database object situated at a remote server (Gollapudi [0021]).
Wang discloses:
wherein the one or more database servers comprise a local database server corresponding to the client and a remote database server, and the remote LOB locator further comprises information describing a character set used to store the LOB at the remote database server ([0029] lob containing a character set).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt, and Gollapudi by the character set system of Wang to operate on LOBs containing character sets. 
	One of ordinary skill in the art would have been motivated to make this modification in order to operate on large objects in a database (Wang [0002]).
	Claims 29 and 46 correspond to claim 12 and are rejected accordingly.
With regards to claim 13, Cotner does not appear to disclose however Wang discloses:
returning a set of results of the query to the client, wherein the one or more database servers comprise a local database server corresponding to the client and a remote database server, and only a single character set conversion is performed to convert the set of results to a character set used by the client ([0030] maps every character in the LOB between the offsets at the database), wherein the remote database server that stores at least a part of the LOB uses a plurality of character sets ([0029-0031] different character sets).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt and Gollapudi by the character set system of Wang to operate on LOBs containing character sets. 
	One of ordinary skill in the art would have been motivated to make this modification in order to operate on large objects in a database (Wang [0002]).
	Claims 30 and 47 correspond to claim 13 and are rejected accordingly.
Claims 8, 25, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617), Wang (U.S Pub # 20090024578), Patel (U.S Pub # 20120173919) and Kumar (U.S Pub # 20090037495).
With regards to claim 8, Cotner does not appear to disclose however Gollapudi discloses:
Remote and local lob locators ([0036-0038] virtual reference and local mapping of a lob reference).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner by the access system of Gollapudi to access a remote object from a second server.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a client to attempt to access a complex database object situated at a remote server (Gollapudi [0021]).
	Patel discloses:
wherein the at least the first portion of the distributed database comprises an instance of the distributed database in its entirety and serves as a primary database, the at least the second portion of the distributed database comprises an identical instance of the distributed database in its entirety and serves as a standby database for the primary database ([0046] Various different methods may be used to maintain synchronization between the primary database server 233 and the secondary database server 253…).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the large object system of Cotner, Gollapudi, Hunt and Wang by the backup system of Patel to synchronize a second database to the primary database.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide both high availability and disaster recovery services (Patel [0006]). 
Kumar discloses:
initiating a request to perform a READ operation on the LOB and each of the one or more additional LOBs, the request initiated at a last common remote database server on a path from the client to the LOB and the one or more additional LOBs ([0042] initiate a read access through the remote node to the large object); 
forwarding the read operation from the last common remote database server to one or more remote database servers at which the LOB and the one or more additional LOBs are located ([0043] the locator may have a snapshot of a database after a last access or query execution of the large object by the remote node); 
processing the request to perform the READ operation on the LOB and each of the one or more additional LOBs at the one or more remote database servers ([0043] access the lob through the remote node); 
receiving, at the last common remote database server, a result of the request to perform the READ operation on the LOB and each of the one or more additional LOBs ([0043] reads the last access to the large object); 
performing a comparison of the result of the request to perform the READ operation on the LOB and each of the one or more additional LOBs ([0045] determine if they are consistent with the last access by the remote node); and 
returning an additional result of the comparison to the client ([0046] if the changes were inconsistent, then the changes are rolled back).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the large object system of Cotner, Hunt, Wang, Patel and Gollapudi by the maintenance system of Kumar to perform operations on LOBs on a remote database.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform state maintenance of a large object (Kumar [0008]).
Claims 25 and 42 correspond to claim 8 and are rejected accordingly.
Claims 10-11, 27-28, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Varley (U.S Pub # 20120259894).
With regards to claim 10, Cotner does not disclose however Varley discloses:
Wherein the one or more database servers comprise a local database server corresponding to the client and one or more remote database servers, the distributed database is sharded into multiple sharded tables that are different from each other, and the multiple sharded tables are distributed across the local database server and the one or more remote servers ([0045] sharded database instances in a distributed database system).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt, Gollapudi by the sharding system of Varley to operate on sharded databases. 
	One of ordinary skill in the art would have been motivated to make this modification in order to rapidly, securely and efficiently retrieve accurate information from a database system (Varley [0005]).
	Claims 27 and 44 correspond to claim 10 and are rejected accordingly.
With regards to claim 11, Cotner does not disclose however Varley discloses:
wherein the local database server communicates the request to perform the operation to a plurality of shards that are determined by sharding the distributed database and are distributed across the local database server and the one or more remote database servers, at least one of the plurality of shards comprising the LOB ([0091] operations to binary large objects on the server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt, Gollapudi by the sharding system of Varley to operate on sharded databases. 
	One of ordinary skill in the art would have been motivated to make this modification in order to rapidly, securely and efficiently retrieve accurate information from a database system (Varley [0005]).
	Claims 28 and 45 correspond to claim 11 and are rejected accordingly.
Claims 14, 31 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Nakano (U.S Pat # 5983213).
With regards to claim 14, Cotner does not disclose however Nakano discloses:
wherein the one or more database servers comprise a local database server corresponding to the client and a plurality of remote database servers that further comprises a remote database server, and the request to perform the operation is forwarded to the remote database server via a connection that is selected from a pool of connections between the local database server and the plurality of remote database servers (Fig. 2 [Col. 8 lines 13-29] processing requests between at least one request accepting server and at least one database processing server connected via a network).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt and Gollapudi by the connection system of Nakano to handle connections between database servers. 
	One of ordinary skill in the art would have been motivated to make this modification in order to process LOB type data in a parallel DBMS, where a transfer of LOB data among servers occurs (Nakano [Col. 4 lines 28-32]).
	Claims 31 and 48 correspond to claim 14 and are rejected accordingly.
Claims 15-16, 32-33, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Dias (U.S Pub # 20080097995).
With regards to claim 15, Cotner does not disclose however Dias discloses:
wherein the request to perform the operation comprises a DML (data manipulation language) statement in which the remote LOB locator or the local LOB locator is passed as a bind variable ([0042] Each SQL and PL/SQL statement can specify bind values. Out-bind values can consist of large object (LOB) locators. [0085] SQL statement may include an UPDATE command).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt and Gollapudi by the operation system of Dias to perform DML statements on LOBs.
	One of ordinary skill in the art would have been motivated to make this modification in order to send database commands to a production database server (Dias [0019]).
	Claims 32 and 49 correspond to claim 15 and are rejected accordingly.
With regards to claim 16, Cotner does not disclose however Dias discloses:
Wherein the one or more database servers comprise a local database server corresponding to the client and a remote database server, and the DML statement is directed to a remote table stored on the remote database server or a local table stored on the local database server ([0042] execution of SQL statements in production database server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt and Gollapudi by the operation system of Dias to perform DML statements on LOBs.
	One of ordinary skill in the art would have been motivated to make this modification in order to send database commands to a production database server (Dias [0019]).
Claims 33 and 50 correspond to claim 16 and are rejected accordingly.
Claims 17, 34 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Cotner (U.S Pub # 20040167879) in view of Gollapudi (U.S Pub  # 20040193608) and in further view of Hunt (U.S Pub # 20030023617) and Nori (U.S Pat # 5999943).
With regards to claim 17, Cotner does not disclose however Nori discloses:
wherein the one or more database servers comprise a local database server corresponding to the client and a remote database server, and the database link associated with the remote database server comprises one or more of: information identifying a user, information identifying the database link, or information describing a length of the information identifying the database link ([Col. 6 lines 1-9] internal lob stores length values of its link).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the large object system of Cotner, Hunt and Gollapudi by the lob locator system of Nori to describe a database link.
	One of ordinary skill in the art would have been motivated to make this modification in order to uniquely identify the LOB and snapshot information that identifies a particular version of the LOB ([Col. 2 lines 25-34]).
Claims 34 and 51 correspond to claim 17 and are rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166